This is an appeal by employer and its- insurance carrier from an award of the Workmen’s Compensation Board in favor of claimant. Claimant was employed as a laborer. On February 7, 1946, while standing on a ladder it tipped over and fell to the floor with the result that claimant was injured. The main ground of the objection of appellants to the award is that the referee improperly refused to grant an adjournment' and that the Workmen’s Compensation Board arbitrarily refused to reopen the question of the extent of claimant’s injuries. It is quite apparent that the request for adjournment was not made in good faith. The appellants do not question the accident, injuries or disability. The medical evidence clearly supports the decision of the board. Award affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J., Heffernan, Foster, Bussell and Deyo, JJ., concur.